Citation Nr: 1621868	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  15-45 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1944 to October 1946 and from December 1948 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for bilateral hearing loss which was assigned an initial 80 percent disability rating but which denied service connection for bilateral tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2016 videoconference and a transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's having had the onset of tinnitus during service, the Board notes that in adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, 27 Vet. App. 258 (2015) (citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)). 

Of record is a report of a September 2011 private audiology evaluation which revealed a severe to profound hearing loss, bilateral, at 4,000 and 8,000 Hz.  

On official examination (Disability Benefits Questionnaire (DBQ)) in September 2012 the Veteran's claim file was reviewed.  The examiner noted that inservice audiometric evaluations in February 1954, March 1958 were normal and the evaluation at service retirement in July 1968 was within normal limits.  However, the current examination revealed a bilateral sensorineural hearing loss, form 500 to 8,000 Hertz (Hz).  It was noted that the Veteran was exposed to weapons fire and other combat noise while in the infantry, and other jobs during his 24 year military career.  It was the examiner's opinion that it was at least as likely as not that the current bilateral sensorineural hearing loss was incurred in or caused by inservice injury or event.  However, that examiner stated that the Veteran did not report having recurrent tinnitus and, so, no opinion was rendered as to the etiology of the claimed tinnitus.  

The June 2013 rating decision which is appealed granted service connection for bilateral sensorineural hearing loss which was assigned an initial 80 percent disability rating.  

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has instructed that if a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must consider a theory of secondary service connection for tinnitus based on the appellant's service-connected bilateral hearing loss because VA is required to consider all theories of entitlement.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  That decision also held that tinnitus must be considered under the provisions of presumptive service connection for chronic diseases because 38 C.F.R. § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system.  

In the Veteran's May 2014 Notice of Disagreement (NOD) he stated that he had not told the 2012 examiner that he did not have ringing in his ears; rather, he had told that examiner that he did not have ringing all the time.  Since that examination he had such ringing on "a more constant basis."  Due to his hearing loss and his tinnitus he was unable to effectively communicate with others.  

At the April 2016 videoconference the Veteran's representative stated that the Veteran had not mentioned to the examiner that he had ringing in his ears because the examiner had not inquired about it.  Page 3 of the transcript.  The Veteran testified that his hearing loss started in probably the early seventies but after discharge.  At the 2012 official examination the Veteran had not volunteered that he had bilateral tinnitus because the examiner has not asked him if he had tinnitus.  However, he did have tinnitus at the time of that examination.  For his sensorineural hearing loss he had been given hearing aids.  During service he had been in the infantry and was exposed to much weapons fire.  Page 4.  He had no hearing protection from this or from the noise of the firing of artillery and tank weapons.  He had first noticed the tinnitus when he returned from overseas, sometime from 1948 to 1958.  Also, during this time frame he was exposed to loud noise from machinery.  When stationed in Germany in 1958, providing communications to the infantry he had had ringing in his ears, even though at that time the ringing was not constant.  Page 5.  At the time of his separation examination his ears were not examined.  His hearing loss had started in about the late 1970s and he obtained a "civilian" hearing aid.  Page 6.  

The Veteran testified that he now had episodic but recurrent tinnitus, particularly when operating certain equipment, e.g., a generator or lawn mower.  After service he had driven a truck.  He sometimes had the recurrence of tinnitus when exposed to the sound of a truck engine.  However, during service he had had tinnitus after being exposed to weapons fire on a firing range.  Page 7.  

In view of the Veteran's testimony that at the time of the September 2012 official examination he had not been asked if he had tinnitus, and the grant of service connection for bilateral sensorineural hearing loss which requires that consideration be given to the potential theory of secondary service connection, the Board is of the opinion that a further examination should be conducted which specifically addresses the claimed tinnitus and inquires of the Veteran's clinical history, and which also addresses the possibility of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As to the claim for service connection for tinnitus, afford the Veteran a VA audiology examination for the purpose of determining whether it is at least as likely as not (i.e. at least a 50-50 probability) that any tinnitus is due to inservice exposure to acoustic trauma.  

Also, the audiologist is requested to address whether it is as likely as not that the Veteran's claimed tinnitus is (1) proximately due to any hearing loss of service origin; and (2) whether it is as likely as not that the Veteran's claimed tinnitus is aggravated, i.e., permanently increased in severity, by hearing loss of service origin.  

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and the Veteran's representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

